Case 2:18-cv-16509-MCA-LDW Document 61 Filed 04/03/20 Page 1 of 1 PageID: 290




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  RESHMA ABELL,                                     Civil Action No.

                 Plaintiff,                         18-16509 (MCA) (LDW)

  v.                                                AMENDED SCHEDULING ORDER

  PACIRA PHARMACEUTICALS INC.,
  et al.,

                 Defendants.


       THIS MATTER having come before the Court by way of a April 3, 2020 telephone

conference before the undersigned, and for good cause shown,

       IT IS, on this 3rd day of April 2020, ORDERED that the Pretrial Scheduling Order

entered October 28, 2019 (ECF No. 51), as subsequently amended, is hereby further amended as

follows:

   1. Fact discovery is extended through July 31, 2020. No fact discovery shall be issued or

       engaged in beyond that date, except upon application and for good cause shown.

   2. The parties shall appear for a telephonic status conference before the undersigned on June

       29, 2020 at 2:30 p.m. The parties shall submit concise status letters to the Court no later

       than three business days in advance of the conference. Plaintiff’s counsel shall initiate the

       call to (973) 645-3574 once representatives for all parties are on the line.


                                              ____s/ Leda Dunn Wettre___________
                                              Hon. Leda Dunn Wettre
                                              United States Magistrate Judge
